DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of (i) methylene blue; and (ii-d) polyethylene glycol, ethanol and water in the reply filed on 11/16/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without a serious burden, MPEP 803.  This is not found persuasive because MPEP 803 states, inter alia, “a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02.”  The three alternative showings for establishing this serious burden in MPEP 808.02 include: 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
This different field of search was relied on in the Restriction Requirement mailed 11/16/2021; as stated at p. 3:

The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Every unique combination of ingredients required by the claims requires a unique search strategy and a unique combination of search queries.  Thus, as stated in the Restriction Requirement, the search and examination burden required for the alternative species has been established.
Consider the following to illustrate the serious burden, according to the above MPEP criteria/statement of the Restriction Requirement. The alternative photosensitizing compounds of claim 1 number 27 alternative species or generic alternatives (each genus, e.g., photoactive fullerenes, cannot be considered comprehensive by searching the claim language, “photoactive fullerenes”; instead an initial search strategy requires identification of which compounds fall within the claimed genus is required (a search strategy not required for the elected composition), followed by unique/separate search queries for each of the identified compounds within this genus, then searches corresponding to other required solution components (each of which requires a unique search query) followed by a combination search, would be required to comprehensively search compositions containing this claimed genus).  
Every unique photosensitizing compound present in the solution requires a unique search and search strategy; some require separate strategies from other 
A search strategy for, say, the claimed combination:
“toluidine blue + ethanol” 
requires three search queries: one for toluidine (including the identification of a reasonable list of synonyms, determination of which is part of this search strategy) and another for ethanol (and its synonyms), followed by a combination search query.  This corresponds to a unique search strategy for the “toluidine blue + ethanol” 
 species.  It is unlikely to identify prior art for other unique combinations, such as the claimed combination “photoactive fullerenes + polyethylene glycol”.
The “toluidine blue + ethanol” search strategy (combination of search queries) is not reasonably expected to correspond to a search for the alternative, 
“methylene blue + polyethylene glycol + ethanol + water”, 
which was elected; a search for the elected composition requires unique search queries for methylene blue (including the identification of a reasonable list of synonyms, the determination of which requires looking up these synonyms for search), polyethylene glycol (and its synonyms), ethanol (and synonyms), at a minimum (and possibly a separate search query for the water component).  This search strategy does not correspond to search strategies/ search queries required to search all the alternative ingredient combinations (such as “toluidine blue + ethanol”, or a combination containing “photoactive fullerenes” + other solution components, such a polyethylene glycol). The search for the elected solution component combination species is unlikely to identify art pertinent to all the other claimed species.
.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/922,044, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In claim 4, the Examiner’s review of the specification of 11/922,044 failed to identify disclosure of the generic photosensitising compound (or even the elected methylene blue compound) being present at “about 100 micromolar”. (The Examiner 6.25 to 100 μM (which includes 100 μM) of methylene blue is disclosed in Figure 5; however, this does not provide written description of the range encompassed by “about” 100 micromolar, nor the general applicability of the claimed concentration range to generic photosensitising compoun.)
In claim 6 the Examiner’s review of the specification of 11/922,044, failed to identify disclosure of the claimed ratio, modified by “about”.
Accordingly, the effective filing date of claims 4 & 6 is the instant filing date, 11/21/2021.

Information Disclosure Statement
The listing of references in the specification (pp. 56-60) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and dependent claims 2, 4) are confusing.  The independent claim recites “dissolved in an alcohol carrier solution” in line 3; however, the list of components comprised in the alcohol solution are “polyethylene glycol and/or ethanol” (line 11). For the “polyethylene glycol” embodiment (alternative to alcohol; i.e., where alcohol is not present; it is noted the specification identifies polyethylene glycol as a polyester, not an alcohol; see p. 5, last paragraph), it is not clear whether the “alcohol carrier solution” requires the presence of alcohol (or ethanol), or the list of comprised ingredients, polyethylene glycol, in one embodiment, controls the claims; i.e., an “alcohol” carrier solution does not necessarily require alcohol (ethanol).
Regarding claim 1, (and dependent claims 3-6) the phrase "for example" (“e.g. C16-b”, line 8) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the claim requires “the at least one photosensitising compound” to have a concentration of “about 100 micromolar”.  It is confusing, in the 
Claims 4 & 6 recites the modifier term, “about”. There is close prior art, documented by the prior art rejection set forth below.  The Examiner notes that there is no definition of this term in the specification, there is nothing in the prosecution history, and nothing in the applied prior art that provides any indication as to what range of specific activity. When this fact pattern applies, the claimed term “about” is indefinite (See MPEP 2173.05 (III)(A): the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).) 
For the purpose of applying prior art, the Examiner construes the term “about” as having the broadest reasonable meaning of -50% to +100% of the concentration or ratio modified (about 100 μM corresponds to the range from 50-200 μM; for methylene blue (Molar Mass 319.85 g/mol), 1.6-6.4% (w/v); the “about 30:20:50” ratio embraces relative ranges for ethanol and water in the ratio range 1:(0.3-1.3):(0.83-3.3)). This construction for “about” is consistent with US 5,558,071 (col. 5, lines 14-15) indicating that “about” includes from one half to twice the value it qualifies (i.e.
Claim 5-6 recites the limitation "the polyethylene glycol, ethanol and water of the carrier solution" in lines 1-2.  There is insufficient antecedent basis for this limitation (“the … water”) in the claim.
Regarding the ratio ranges of claims 5-6, it is not clear from the claims whether the ratios are weight/weight/weight or volume/volume/volume based.  For the purpose of applying prior art, either will be construed as reading on these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 4 & 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Kishen et al. (WO 2006/135344 A1; 2006).
As discussed above, claims 4 & 6 have an effective filing date of 11/21/2021.  Thus, Kishen is applicable under 35 USC 102(b).
Kishen teaches a photosensitinsing composition and its uses thereof (1, first paragraph); the composition may comprise at least one photosensitixing compound, from a listing that includes Applicant elected methylene blue (6, 3rd paragraph); according to a particular aspect of the present invention, it is provided a composition comprising at least one photosensitising compound, and Applicant elected mixture of polyethylene glycol, ethanol and water (6, 4th paragraph).  The medicament may be for treating root canal infection (8, 2nd paragraph).
The photosensitising composition comprises a mixture of at least one surfactant, at least one alcohol and/or water; the surfactant to the alcohol to water includes the ratio 30:20:50; the surfactant may be polyethylene glycol; the alcohol may be ethanol (5-6, bridging paragraph).  According to another particular aspect, the present invention provides a composition comprising at least one photosensitising compound, and a mixture of polyethylene glycol, ethanol and water (6, 4th paragraph).
Thus, the instant elected polyethylene glycol:ethanol:water within the instant claimed ratio of about 30:20:50 is taught as suitable ratio for this solvent. 
Regarding claim 4, concentrations of MB (methylene blue, per 44, 3rd paragraph), include 100 μM (45, 1st & 2nd paragraphs); MB was in different media (45, 2nd paragraph).  50 μM is also taught (10, last paragraph).
Thus, for 50 μM or 100 μM MB compositions in polyethylene glycol:ethanol:water at 30:20:50 ratio, claims 4 and 6 are anticipated.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Altshuler et al. (US 2004/0191729 A1; 2004 Sep 30).
Altshuler teaches methods for dental treatment, which includes applying a non-toxic chromophore to a portion of the oral cavity (abstract); chromophores or inter alia, for enhancing photodynamic and photo-thermal killing of microorganisms; exemplary exogenous chromophores for use in the present invention include dyes: Applicant elected methylene blue [0104].  Among applications of the applied radiation is root canal sterilization [0014].  Another treatment agent which can be used with the present invention is an optical coupling agent; these compounds provide increased optical access into underlying tissue by reducing the amount of light scattering at the tissue surface; exemplary optical coupling agents include Applicant elected polyethylene glycol; the optical coupling agents can also be used with additives such as ethanol and water [0106].
Regarding the claimed solution, the treatment agent is applied to the oral cavity in the form of, inter alia, liquid rinse or spray [0103]. 1% MG dye water is mentioned at [0160].  Thus, the teachings of Applicant elected polyethylene glycol as optical coupling agent; the optical coupling agents can also be used with additives such as ethanol and water [0106], to be an alcoholic solution containing PEG, ethanol and water; when MG is selected as dye, this solution with MG, PEG, ethanol and water (Applicant elected combination) is considered anticipated, based on the blaze marks for these components, in a claimed solution, anticipating the claimed photosensitising solution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altshuler et al. (US 2004/0191729 A1; 2004 Sep 30), as applied to claim 1-3 above.
The teachings of Altshuler are set forth above, with anticipation of the elected solution, containing methylene blue, polyethylene glycol, ethanol and water.  The rejection relies on the blaze marks being sufficient to anticipate this solution.  However, even if considered picking and choosing from unrelated portions of Altshuler, the selection of methylene blue in the solution of PEG, ethanol and water would have alternately been obvious, by following the teachings of this reference, rendering obvious claims 1-3
Regarding the concentration of claim 4, [0122] discusses, inter alia, more effective bacteria killing by exogenous chromophore application and irradiation; for Methylene Blue (MB) dye the concentration range 0.01-1.0%.  This encompasses a range similar to instant claim 4; (about 100 μM embraces the range from 1.6 to 6.4%), insufficient for anticipation of the claim 4 range, but construed as close enough to render prima facie obvious claim 4 range as being merely close.
MPEP 2144.05 (I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); … In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%");
Additionally, as an alternative basis, the skilled artisan would have been motivated to explore amounts above the maximum 1.0% of the range taught; the prior art would have been obvious to explore above the maximum as a desire to optimize the amount of methylene blue, as a result of routine optimization for killing bacteria in the teeth, giving concentrations of methylene blue in the claim 4 range as a result of routine optimization.
Per MPEP 2144.05(I)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.);

Claim Rejections - 35 USC § 103
Claim 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2006/0093561 A1; 2006 May 4; filed 2004 Nov. 2).
Kennedy teaches treating microorganisms in the oral cavity, including those causing periodontal disease, applying a photosensitizer applied to periodontal pockets in the mouth, and in the interior of the mouth, then irradiating the interior of the mouth [0012]-[0016].
Synthetic photosensitizers include Applicant elected methylene blue [0005]; which is preferable [0020]; see also claim 12.
The photosensitizer is a part of a composition comprising a carrier having a transmittance effective to transmit light of wavelengths absorbable by the photosynthesizer (claim 16); the carrier comprises at least one of a 4-membered group including Applicant elected polyethylene glycol and ethanol (claim 18) (the at least one is construed to embrace two member combinations, from which polyethylene glycol and 
Regarding claim 4, the photosensitizer is present in a concentration of from about 100 μg/ml to about 50 μg/ml; i.e., about 31-156 μM, when applied to methylene blue (having molar mass 319.85 g/mol).  This substantially overlaps with the claim 4 range (50-200 micromolar), which is construed as a teaching of this range (MPEP 2131.03(II)), and alternately the overlapping of prior art and claimed range clearly renders obvious the claimed range (See MPEP 2144.05(I)).
Regarding the portion of PEG:EtOH in the carrier solution, the Examiner notes that polyethylene glycol and ethanol are present as carrier components, in an oral rinse, and atomized spray or mouthwash, present in a concentration of from 2 to 20% [0023].  The Examiner notes that water is only mentioned in Figure 9, with respect to absorption spectrum.  However, for the mouth, limiting say PEG and EtOH to 20% maximum each, still leaves about 59-60% to another solvent.  Since the Figure 9 anticipates water in the mouth and the named solutions are for application to the mouth, and water is the most common solvent, the use of water as the balance of carrier solution would have been obvious.  Thus, the teachings of Kennedy render obvious solutions where the carrier includes, say PEG at 20%, ethanol at 15% and water at 65% (1.33:1:4.33 ratio), from within the ranges taught, reading on the claim 5 range and the “about 30:20:50” ratio range of claim 6 (i.e., 1:(0.33-1.33):(1.25-5) ratio range). Thus the claimed ratio ranges are prima facie obvious over the ranges taught by Kennedy.
Regarding the preamble of claim 1, “for use in photodynamic elimination of a microorganism in dentinal tubule of a root canal”; the photodynamic elimination of a 
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2006/0093561 A1; 2006 May 4; filed 2004 Nov. 2), as applied to claims 1-6 above, and further in view of Altshuler et al. (US 2004/0191729 A1; 2004 Sep 30).
The teachings of Kennedy are set forth above.  With respect to claims 5-6, while water is implied as the balance of solution types mentioned, water is only mentioned in Figure 9.  Thus, while the Examiner considers water as the obvious primary material in the teaching of carriers for an oral rinse, and atomized spray or mouthwash, in addition to the named polyethylene glycol and ethanol as carrier components, at concentrations of from 2 to 20% [0023].
inter alia, killing microorganisms, as discussed by Kennedy.
The teachings of Altshuler (see above) include consideration of suitable optical coupling agent, which explicitly includes the same compound polyethylene glycol, which is a claimed material taught by Kennedy.  Altshuler also clearly states that the optical coupling agents (which include Applicant elected polyethylene glycol), can also be used with additives such as ethanol and water, and exemplifies the combination of ethanol, glycerol and water, when glycerol is the optical coupling agents (this is suggestive of the combination of polyethylene glycol, ethanol and water, when polyethylene glycol is used as optical coupling agent) [0106].  Thus, the combination of polyethylene glycol, ethanol (a two-component combination taught by Kennedy) and water, is taken as a suitable, if not preferable, combination based on teachings of Altshuler when methylene blue is used as photosensitizing in an aqueous alcoholic solution, for inter alia, killing microorganisms in the oral cavity.  
Therefore, for the embodiment of Kennedy that contains the preferable combination of methylene blue, polyethylene glycol and ethanol, it would also have been obvious to include water, as the primary solvent, when making formulations, such as an oral rinse, and atomized spray or mouthwash, giving the required 4 component combination of claims 5-6.  As discussed above, amounts of 20% polyethylene glycol, 15% ethanol and balance (65%) water are obvious from ranges taught of carrier prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 16, 17, 18 of U.S. Patent No. 10,568,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to a photosensitising composition of biofilm of root canal, comprising a liquid mixture, where components include a surfactant, an alcohol, and a photosensitizing compound (claim 13); the photosensitising compound include instant elected methylene blue (claim 16); the surfactant is polyethylene glycol, and the alcohol is ethanol (claim 17); the ratio of polyethylene glycol to ethanol to water is 30:20:50, the same as instant claim 6.  For the obvious embodiment from the claims of .
Claim 1-3, 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18-20, 22-27, 48, 50 of copending Application No. 16/741,865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compositions and uses include instant elected methylene blue (claim 14) as photosensitizing, where a mixture of polyethylene glycol, ethanol and water are present (claim 15).  Claims 48 and 50 utilize polyethylene glycol to ethanol to water at a ratio of 30:20:50; selection of the claimed methylene blue (claim 14), PEG, EtOH and water, at ratio of 30:20:50 would have been obvious, based on these components/ratio being claimed, forming obvious constructs within the instant claims (and containing additional ingredients), rendering the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611